Citation Nr: 0317971	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an eye condition.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a stomach condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1973.

This case arose from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO) which found that new and 
material evidence had not been received to reopen the claims 
on appeal.   The veteran appealed that decision to the Board 
of Veterans' Appeals (the Board).  In a February 2002 
decision, the Board denied the veteran's claims.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In October 2002, 
based on a Joint Motion For Remand And To Stay Proceedings 
(hereinafter the Joint Motion), the Court vacated the Board's 
February 2002 decision and remanded the case to the Board.  


REMAND

For reasons expressed immediately below, the Board believes 
that certain matters pertaining to this appeal must be 
clarified. 

VCAA notice

According to the October 2002 Joint Motion, as adopted by the 
Court, the February 2002 Board decision did not provide 
sufficient reasons or bases to support its conclusion that VA 
provided adequate notice as to what information and evidence 
was necessary to substantiate the veteran's claim pursuant to 
38 U.S.C. § 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA).  In essence, the Joint Motion 
concluded that VA failed to notify the veteran of which 
portion of the information and evidence necessary to 
substantiate his claims was to be provided by the veteran and 
which portion would be provided by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Because it appears to be 
the view of the Court that VA has not fulfilled its 
obligations under the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).
This case is being remanded so that the Veterans Benefits 
Administration (VBA) may provide appropriate notice under the 
VCAA to the veteran. 

The Board wishes to make it clear that the Court's holding in 
Quartuccio as to the VCAA notice requirement, 
38 U.S.C.§ 5103, specifically includes cases such as this 
which involve the matter of whether new and material evidence 
has been received which in sufficient to reopen previously-
denied claims.  However, the VCAA duty to assist requirement, 
38 U.S.C. § 5103A, does not apply to such cases until they 
have been reopened.   

According to the September 2002 Appellant's Brief, the 
veteran had not been adequately notified that he should 
obtain all relevant records from the VA hospitals in Houston, 
Texas and/or Fayetteville, Arkansas and from Wal-Mart.  See 
page 11 of the Appellant's Brief.  In a March 2003 
communication to the Board, the veteran requested that 
physical examinations be scheduled.  No reason was given.  
The RO, in its VCAA notice letter, should make it clear which 
evidence it believes itself to be responsible for and which 
evidence is the responsibility of the veteran.      
  
Representation

At the time of the Board's February 2002 decision, the 
veteran was represented by
Disabled American Veterans (DAV).  He was represented by a 
private attorney at the Court.  In a communication to the 
Board in March 2003, after this case was remanded by the 
Court, the veteran indicated that he no longer wanted 
Disabled American Veterans (DAV) to represent him before VA.  
However, he did not sign the form as requested.  A March 25, 
2003 letter from the Board to the veteran pointed out his 
failure to sign the form and requested that he state whether 
he intended to revoke DAV as his representative before VA.  
No response was received from the veteran.  The matter of the 
veteran's representation should be  clarified by the VBA 
while this case is in remand status.  

This case is therefore REMANDED for the following actions:  

1.  VBA must review the claims file and 
ensure that all notification required by the 
VCAA is completed.  In particular, the 
veteran should be notified of what action, if 
any, will be taken by VBA with respect to 
evidentiary development and what is the 
responsibility of the veteran. 

2.  The veteran should be contact and asked 
whether he wishes to proceed with or without 
a representative.  The veteran's response 
should be associated with his VA claims 
folder.

3.  Thereafter, VBA should readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
veteran should be given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs VBA provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


